Exhibit 10.1

 

LOGO [g881201g0131054313164.jpg]

January 30, 2020

Ames Flynn

Executive Vice President, Shared Services

Extended Stay America, Inc.

11525 N. Community House Road, Suite 100

Charlotte, NC 28277

Dear Ames:

Following up on our previous discussion regarding the elimination of the
Executive Vice President, Shared Services, position this letter confirms the
terms of your continued employment after your position is eliminated on
January 31, 2020. By counter-signing below, you hereby resign from your position
as Executive Vice President of Shared Services of Extended Stay America, Inc.
and your officer positions in Extended Stay America, Inc. and ESH Hospitality,
Inc.’s various subsidiaries. As of February 1, 2020, the following terms will
become effective:

 

New Title   Advisor, reporting to Chief Information Officer. You will be an
employee and not an independent contractor. Length of Assignment   February 1,
2020 through February 28, 2020 Duties   Reasonable assistance and advice as
needed and requested by Chief Information Officer to support transition. Support
  You may work remotely or at HSC at your discretion except as Chief Information
Officer specifically requests when reasonably necessary. Salary   You will
continue to be paid your base salary at the annual rate of $436,720. You will be
paid bi-weekly through ESA normal payroll process. Ordinary tax, benefit and
other required payroll deductions and withholdings will continue to be taken
through your employment period. Benefits   You will continue to be eligible to
participate in Company’s standard benefits program through your employment at a
cost no greater than currently paid for such coverage. Upon termination, you are
eligible to continue benefits coverage through COBRA. This coverage is available
to you for up to 18 months.



--------------------------------------------------------------------------------

Annual Incentive   You will be eligible for your bonus based on 2019 results as
calculated under the Extended Stay America, Inc. Annual Incentive Plan. Time and
Performance RSUs   Restricted Share Units will continue to vest as scheduled per
the terms of the 2017, 2018, and 2019 Long Term Incentive Plan Restricted Share
Agreement. Severance   At the end of your period of employment, as a result of
your termination being a qualifying event, you will be entitled to the benefits
under the Extended Stay America, Inc. Executive Severance Plan. Release   At the
end of your period of employment, you will execute a release as provided in
Extended Stay America, Inc. Executive Severance Plan.

Please sign below to reflect your agreement to the terms outlined in this
memorandum and return to my attention.

Sincerely,

 

/s/ Kevin A. Henry

Kevin Henry

Chief Human Resource Officer

Accepted and agreed

 

/s/ Ames Flynn

Ames Flynn Date: 1/30/20                                             